UNITED STATES DISTRICT COURT                                                           06/14/2019
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
99 WALL DEVELOPMENT INC.,

                                                Plaintiff,            OPINION & ORDER ON MOTION
                                                                      TO COMPEL
                             -against-
                                                                      18-CV-126 (RA) (KHP)
ALLIED WORLD SPECIALTY INSURANCE COMPANY
formerly known as DARWIN NATIONAL ASSURANCE
COMPANY,

                                                 Defendant.
-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

           Plaintiff 99 Wall Development Inc. (“99 Wall”) is seeking payments under a Commercial

Inland Marine Property insurance policy provided by Defendant Allied World Specialty

Insurance Company (“Allied”).1 The insurance payments are for losses sustained from two

major water leaks that damaged a 29-story office building that 99 Wall was converting into

residential condominiums, causing significant repair costs and delay in completion of the

conversion project. The two water-related losses occurred on July 29, 2016 and October 6,

2016. The first incident involved rain water leaking through the roof of the building and causing

damage to the building’s elevators. The second incident involved a leak from a water tank on

the 25th floor of the building, causing extensive damage to various condominium units and

common areas.




1
    Allied was formerly known as Darwin National Assurance Company.
       99 Wall timely submitted claims to Allied. As part of its investigation into the claims,

Allied requested documents from 99 Wall including the construction schedule and

modifications to the schedule, invoices, and various contracts for the project. While it was

investigating, Allied advanced certain amounts to 99 Wall and ultimately paid more amounts

that it deemed were covered under the policy. However, 99 Wall contends that more amounts

are due under the policy—in particular, for losses caused by the delay in the completion of the

project. In February 2017, Allied informed 99 Wall that it needed to further investigate the

delay and causes for it. In May 2017, Allied informed 99 Wall of its final coverage position—

that the policy did not cover costs associated with the delay in the project.

       Subsequently, 99 Wall brought this action for breach of contract. In connection with

this claim, 99 Wall alleges that Allied acted in bad faith throughout its investigation and

adjustment of its insurance claims. It contends that Allied did not promptly pay amounts it

knew were due under the policy and attempted to take advantage of 99 Wall’s precarious

financial situation by offering less than full coverage under the policy.

       Presently before the Court is Plaintiff’s motion to compel production of certain

documents listed on Allied’s privilege log. (ECF No. 100.) In connection with the motion, 99

Wall identified one hundred representative documents on the log for this Court’s in camera

review. Allied subsequently produced 20 of the 100 documents, leaving 80 for the Court to

review in camera. A portion of the documents were withheld in total on the grounds they were

protected by the attorney client privilege and/or work product doctrine. The remaining

documents were produced in redacted format, with the redacted portions withheld on the
                                                 2
same grounds, as well as relevance grounds to the extent the redactions pertain to litigation

reserves set aside for 99 Wall’s claim and reinsurance coverage amount changes related to 99

Wall’s claim.

       For the reasons set forth below, the motion is granted in part and denied in part.

                                        LEGAL STANDARDS

1. Scope of Discovery

       Federal Rule of Civil Procedure 26(b)(1) sets the boundaries for discovery. A party may

request and obtain non-privileged information relevant to its claims and defenses and

proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Under Federal Rule of Civil

Procedure 1, both parties are obliged to pursue discovery within the limits of Rule 26(b)(1) and

in a manner designed to result in a speedy resolution with as minimal costs as possible. Here,

the parties dispute the relevance of reserve and reinsurance information. If a document is not

relevant, the Court need not address whether the document is privileged. If a document is

relevant and privileged, the party asserting privilege has the burden of demonstrating it is

privileged. See, e.g., United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011) (citing von Bulow ex

rel. Auersperg v. von Bulow, 811 F.2d 136, 144 (2d Cir. 1987)); In re Priest v. Hennessy, 51 N.Y.2d

62, 68-70, 409 N.E.2d 983, 986-87, (1980); Hoopes v. Carota, 142 A.D.2d 906, 910, 531 N.Y.S.2d

407, 410 142 A.D.2d 906, 910 (3rd Dep’t 1988), aff’d 74 N.Y.2d 716, 543 N.E.2d 73 (1989).

2. Attorney-Client Privilege

       In diversity cases such as this, where state law governs the claims, the Court looks to

state law for determining privilege. E.g., AIU Ins. Co. v. TIG Ins. Co., No. 07 Civ. 7052(SHS)(HBP),
                                                  3
2008 WL 4067437, at *5 (S.D.N.Y. Aug. 28, 2008) (citations omitted) (applying New York

law), modified on reconsideration, No. 07 Civ. 7052(SHS)(HBP), 2009 WL 1953039 (S.D.N.Y. July

8, 2009); see also Fed. R. Evid. 501.

       Under New York law, the attorney-client privilege protects communications between

client and counsel made for the purpose of obtaining or providing legal advice that were

intended to be and in fact kept confidential. Bowne of N.Y.C., Inc. v. AmBase Corp., 161 F.R.D.

258, 264 (S.D.N.Y. 1995) (citing People v. Osorio, 75 N.Y.2d 80, 82–84, 549 N.E.2d 1183, 1185

(1989)). The privilege is narrowly construed because it renders relevant information

undiscoverable. Upjohn Co. v. United States, 449 U.S. 383, 389 (1981); see also Hoopes, supra,

142 A.D.2d 906 at 908, 531 N.Y.S.2d 407 at 409 (explaining that the attorney-client privilege

“constitutes an obstacle to the truth-finding process” and, thus, its “invocation . . . should be

cautiously observed to ensure that its application is consistent with its purpose” (internal

quotation marks, alterations, and citations omitted)).

       Internal investigation notes and documents also may be privileged. Because the “first

step in the resolution of any legal problem is ascertaining the factual background and sifting

through the facts with an eye to the legally relevant,” Upjohn, supra, , 449 U.S. at 390-91,

factual investigations conducted or directed by an attorney fall within the attorney-client

rubric. Id. at 391 (employee factual responses to questionnaires from counsel in connection

with internal investigation to provide legal advice protected by attorney-client privilege); Gucci

Am., Inc. v. Guess?, Inc., 271 F.R.D. 58, 71 (S.D.N.Y. 2010) (citations omitted) (collecting cases).



                                                  4
       Finally, draft documents sent to counsel for legal review may be protected by the

attorney-client privilege if the draft and communications concerning it were intended to be and

maintained as confidential. See Bowne of N.Y.C., Inc. v. AmBase Corp., 150 F.R.D. 456, 490

(S.D.N.Y. 1993) (citing Kenford v. Cty. of Erie, 55 A.D.2d 466, 469, 471, 390 N.Y.S.2d 715, 719

(4th Dep’t 1977)); S.E.C. v. Beacon Hill Asset Mgmt. LLC, 231 F.R.D. 134, 145 (S.D.N.Y. 2004);

Softview Comput. Prods. Corp. v. Haworth, Inc., No. 97 Civ. 8815 (KMW) (HBP), 2000 WL

351411, at *15 (S.D.N.Y. Mar. 31, 2000); Sequa Corp. v. Gelmin, No. 91 Civ. 8675 (CSH), 1994 WL

538124, at *3 (S.D.N.Y. Oct. 3, 1994). Similarly, “drafts of documents prepared by an attorney

for subsequent transmission to third parties may be “protected by the attorney-client privilege”

if the draft contains “confidential information communicated by the client to the attorney that

is maintained in confidence.” Beacon Hill Asset Mgmt. LLC, supra, 231 F.R.D. at 145 (citing In re

Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, supra, 731 F.2d 1032, 1037 (2d Cir.

1984)); Softview Comp. Prods. Corp., supra , 2000 WL 351411 at *15; ECDC Envtl. L.C. v. N.Y.

Marine & Gen. Ins. Co., supra, 1998 WL 614478 at *10 (S.D.N.Y. June 4, 1998)). “A draft is not

privileged simply because it is prepared by an attorney.” Id. (citing Koumoulis v. Independent

Financial Marketing Group, Inc., 295 F.R.D. 28, n.23 (E.D.N.Y. 2013); Bowne 1993, supra,, 150

F.R.D. at 490 (citing Kenford, supra, 390 N.Y.S.2d at 719)).

3. Work Product Doctrine

       “Unlike the attorney-client privilege, the work product protection in diversity cases is

governed by federal law.” Bowne of N.Y.C., Inc., 161 F.R.D. at 264 (S.D.N.Y. 1995) (citing Fine v.

Facet Aerospace Prods. Co., 133 F.R.D. 439, 444–45 (S.D.N.Y. 1990)). Pursuant to Rule 26(b)(3)
                                                 5
of the Federal Rules of Civil Procedure, documents and tangible things prepared by a party or

its representative in anticipation of litigation are protected under the work product doctrine.

See Fed. R. Civ. P. 26(b)(3)(A); Welland v. Trainer, No. 00 Civ. 0738(JSM), 2001 WL 1154666, at

*2 (S.D.N.Y. Oct. 1, 2001) (“Where a document is created because of the prospect of litigation”

it is eligible for work product protection (internal quotation marks omitted)) (quoting United

States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998)); see also Hickman v. Taylor, 329 U.S. 495

(1947) (establishing and articulating application of the work product doctrine). The key factor in

determining applicability of this doctrine is whether the documents or things were prepared

“with an eye toward,” Hickman, supra, 329 U.S. at 510-511, or “in anticipation of,” Schaeffler v.

United States, 806 F.3d 34, 43 (2d Cir. 2015), or “because of the prospect of litigation.” Adlman,

supra, 134 F.3d at 1202. “[T]he doctrine is not satisfied merely by a showing that the material

was prepared at the behest of a lawyer or was provided to a lawyer. Rather the materials must

result from the conduct of ‘investigative or analytical tasks to aid counsel in preparing for

litigation.’” In re Symbol Techs., Inc. Sec. Litig., No. CV 05-3923 (DRH) (AKT), 2017 WL 1233842

(E.D.N.Y. Mar. 31, 2017) (quoting Wultz v. Bank of China Ltd., 304 F.R.D. 384, 393-94 (S.D.N.Y.

2015)).

          Thus, a court must determine if the materials would have been prepared “‘in essentially

similar form irrespective of the litigation.’” Id., at *8 (quoting Adlman, 134 F.3d at 1202); Clarke

v. J.P. Morgan Chase & Co., No. 08-cv-2400 (CM) (DF), 2009 WL 970940, at *7 (S.D.N.Y. Apr. 10,

2009). But, unlike the rule for invoking attorney-client privilege, the predominant purpose of

the work product need not be to assist with litigation to be protected; rather, the work product
                                                 6
need only have been prepared or obtained because of the prospect of litigation. Adlman, 134

F.3d at 1202; In re Symbol Techs., Inc. Sec. Litig., 2017 WL 1233842, at *8.

       The setting of litigation reserves sometimes is found to be protected from disclosure by

the work product doctrine. See, e.g., Lava Trading, Inc. v. Hartford Fire Ins. Co., No. 03 Civ.7037

(PKC) (MHD), 2005 WL 66892, at *2 (S.D.N.Y. Jan. 11, 2005) (noting court’s ruling precluding

discovery of “reserves . . . was based on the notion that such specific figures represent work

product, since they are normally created because of the anticipation of litigation.”); In re Pfizer

Inc. Sec. Litig., No. 90 Civ. 1260 (SS), 1994 WL 263610, at *1–2 (S.D.N.Y. June 6, 1994) (finding

“if a document sets forth the methodology for calculating the case reserve for an individual

claimant, it is privileged as work product (and perhaps also as an attorney-client

communication),” but “if a document describes the methodology for determining an aggregate

case reserve, it is not entitled to the work product or attorney-client privileges (emphasis

added)); Sundance Cruises Corp. v. Am. Bureau of Shipping, No. 87 Civ. 0819 (WK), 1992 WL

75097, at *1 (S.D.N.Y. Mar. 31, 1992) (finding that “to the extent reserves ‘are an indication of

potential liability’ . . . they might be based in large part upon the opinions of counsel and would,

therefore, be protected from disclosure”).

       At the same time, Allied states that that the setting of a reserve is a business judgment

and notes that New York statutes require an insurance company to set reserves, which are used

to determine an insurer’s financial condition. N.Y. Ins. Law § 4117 (McKinney); N.Y. Ins. Law §

1303 (McKinney).



                                                 7
4. Waiver

       A party may waive privilege or work product protection by voluntarily disclosing

otherwise protected information to a third party. The party asserting privilege has the burden

of establishing that there has been no waiver. Spectrum Sys. Int'l Corp., 78 N.Y.2d

at 377, 581 N.E.2d at 1059; Hoopes, 142 A.D.2d at 909, 531 N.Y.S.2d at 409; see also, e.g.,

Pearlstein v. BlackBerry Ltd., No. 13-CV-07060 (CM)(KHP), 2019 WL 1259382, at *6 (S.D.N.Y.

Mar. 19, 2019). Slightly different rules govern waiver of attorney-client privilege and work

product protection. In the case of the attorney-client privilege, “if the holder of the privilege

voluntarily discloses or consents to disclosure of any significant part of the matter or

communication over which the privilege is claimed,” the privilege is waived. Id. (quoting

Fullerton v. Prudential Ins. Co., 194 F.R.D. 100, 102 (S.D.N.Y 2000); New York Times Newspaper

Div. of New York Times Co. v. Lehrer McGovern Bovis, Inc., 300 A.D.2d 169, 172, 752 N.Y.S.2d

642, 645–46 (1st Dep’t 2002) (“Disclosure of a privileged document generally operates as a

waiver of the privilege unless it is shown that the client intended to maintain the confidentiality

of the document, [and] that reasonable steps were taken to prevent disclosure . . . .” (citations

omitted)).

       Unlike the attorney-client privilege, work product protection is not waived merely

because the material is disclosed to a third party. See, e.g., Adlman, 134 F.3d at 1200 n. 4 (work

product may be shown to others “simply because there [is] some good reason to show it”

without waiving the protection). Protection is waived only when work product is disclosed to a

third party in a manner that is inconsistent with the purpose of the protection. See In re
                                                  8
Steinhardt Partners, L.P., 9 F.3d 230, 235 (2d Cir. 1993); In re Symbol Techs., Inc. Sec. Litig., 2017

WL 1233842, at *9 (disclosure that substantially increases the opportunities for potential

adversaries to obtain the information results in a waiver of work product protection); In re Visa

Check/MasterMoney Antitrust Litig., 190 F.R.D. 309, 314 (S.D.N.Y. 2000) (purpose of work

product doctrine is “to keep counsel's work from his opponent in the litigation so that it will not

be used against him”).

       Here, to the extent Allied communicated with third-party reinsurers, any privilege or

work product protection would be waived as to information conveyed unless there were a

common interest privilege shared by the reinsurer and Allied. See Fireman's Fund Ins. Co. v.

Great Am. Ins. Co. of N.Y., 284 F.R.D. 132, 139 (S.D.N.Y. 2012). Here, Allied has not asserted any

common interest privilege with its reinsurers. And, “a common interest cannot be assumed

merely on the basis of the status of the parties [as insurer and reinsurer].” N. River Ins. Co. v.

Columbia Cas. Co., No. 90 CIV. 2518 (MJL), 1995 WL 5792, at *4 (S.D.N.Y. Jan. 5, 1995).

       With the above standards in mind, the Court’s analysis of the parties’ privilege

arguments is set forth below.

                                            DISCUSSION

       Having carefully reviewed the 80 documents submitted for in camera review, it is clear

that Allied was overly zealous in withholding and redacting documents as privileged and/or

work product. The documents presented to the Court include communications and other

documents reflecting Allied’s investigation of the claim for purposes of determining its

coverage position, counsel’s determination of subrogation rights, draft letters to 99 Wall and/or
                                                  9
its counsel regarding Allied’s investigation and coverage position, a draft waiver agreement

between the parties pertaining to settlement discussions pre-litigation, correspondence

regarding claims processing, information about the setting of reserves and adjustments to

reinsurance coverage.

       The Court first addresses redactions based on relevance, as this is a threshold issue.

Allied argues that information about reserves and reinsurance is not relevant. Relevance of

reserve information is evaluated on a case-by-case basis. Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa. v. H & R Block, Inc., No. 12 CIV. 1505(AT)(HBP), 2014 WL 4377845, at *4 (S.D.N.Y. Sept. 4,

2014). Courts in this District have found reserve information relevant where bad faith has been

alleged. See id. at *4-5 (finding that the establishment of a reserve has probative value and is

discoverable, especially where a bad faith refusal to pay is alleged); Fireman's Fund Ins. Co. ,

supra, 284 F.R.D. at 139 (S.D.N.Y. 2012) (directing insurer to produce reserve information as

relevant and because it may reflect the insurer’s “own beliefs about coverage and their liability”

(quoting U.S. Fire Ins. Co. v. Bunge North America, Inc., 244 F.R.D. 638, 645 (D. Kan. 2007)); 866

E. 164th St., LLC v. Union Mut. Fire Ins. Co., No. 16-CV- 03678 (SN), 2016 WL 6901321, at *2

(S.D.N.Y. Nov. 23, 2016) (finding that changes in reserves throughout the investigation of an

insurance claim relevant to whether defendant improperly denied plaintiff’s claim).

       Although New York does not recognize a separate cause of action for bad faith, courts

permit bad faith allegations to be included in a complaint as part of a breach of contract cause

of action. Woodhams v. Allstate Fire and Cas. Co., 748 F. Supp. 2d 211, 223 (S.D.N.Y. 2010);

Rockville Ctr. v. Gen. Reinsurance Corp., No. 16 CIV. 02063 (CM), 2016 WL 5793996, at *3-4
                                                 10
(S.D.N.Y. Sept. 23, 2016)). Plaintiff has included bad faith allegations in its complaint in

connection with its breach of contract claim in support of its request for consequential

damages and attorneys’ fees. (ECF No. 128.) As such, I find that reserve information is relevant

under the broad relevance standard of Rule 26(b)(1).

       Similarly, the relevance of reinsurance information is determined on a case-by-case

basis. Most courts to address the issue have found that reinsurance information is relevant,

however. Suffolk Fed. Credit Union v. Cumis Ins. Soc., Inc., 270 F.R.D. 141, 142 (E.D.N.Y. 2010)

(finding reinsurance information relevant to allow both parties to properly appraise the case).

Those courts that have held reserve information to be relevant have explained that reserve

information might shed light on an insurer’s understanding of a claim and assessment of a

claim’s value and is therefore relevant. See Fireman's Fund Ins. Co., supra, 284 F.R.D. at 137–

38; Stonewall Ins. Co. v. Nat'l Gypsum Co., No. 86 CIV. 9671 (SWK), 1988 WL 96159, at *5

(S.D.N.Y. Sept. 6, 1988). Other courts have found that some reinsurance information is

irrelevant even while finding the reinsurance agreements themselves were discoverable. See,

e.g., Certain Underwriters at Lloyd’s v. Nat’l R.R. Passenger Corp., 2016 WL 2858815, at *4

(E.D.N.Y. May 16, 2016) (denying an insured’s motion to compel communications with

reinsurer). In this case, I find that reinsurance information is relevant for the same reason that

the reserve information is relevant—it sheds light on Allied’s internal evaluations of the extent

of 99 Wall’s losses. Differences between its internal assessment and coverage position may be

relevant to Allied’s good/bad faith compliance with its contractual obligations under the policy.



                                                 11
       Turning to privilege, the vast majority of documents withheld or redacted are not in fact

privileged because they do not seek or convey legal advice. For example, several of the

documents on Allied’s log are email communications scheduling calls with its attorney. These

are not privileged. Some documents are redacted because they mention that counsel has been

retained. The fact of retention of an attorney is not privileged. A number of draft documents

prepared by Allied’s counsel for ultimate dissemination to 99 Wall or its counsel also are not

privileged as far as this Court can tell. No legal advice or confidential information appears in

the drafts, and Allied has not otherwise provided information to demonstrate why these drafts

should be privileged. A number of the drafts are letters for McLarens, the loss adjuster who

was retained to investigate the claim, to send to 99 Wall. The draft letters advise 99 Wall that

McLaren has been retained to investigate the nature, scope and cause of the claimed loss and

damage under the policy and request additional information from 99 Wall as part of its

investigation. As noted above, the mere fact that an attorney prepared a draft does not make it

privileged. Nothing in the draft letters appears to be confidential information communicated

by the client to the attorney that was intended to be maintained in confidence. Similarly, these

drafts would not be work product because they would not have been prepared differently in

the normal course of business—Allied was obliged to investigate the insurance claim in order to

determine what damage it would cover under the policy. Indeed, under New York law,

“documents prepared in the ordinary course of an insurer’s business (which by its nature,

involves claim investigation and analysis) are not protected from discovery, even when they are

provided to or prepared by counsel.” 866 E. 164th St., LLC, supra, 2016 WL 6901321, at *1
                                                12
(quoting OneBeacon Ins. Co. v. Forman Int'l, Ltd., No. 04 CIV. 2271 (RWS), 2006 WL 3771010, at

*5 (S.D.N.Y. Dec. 15, 2006)). See also Nat'l Union Fire Ins. Co. of Pittsburgh, Pa. v. TransCanada

Energy USA, Inc., 119 A.D.3d 492, 493, 990 N.Y.S.2d 510, 511–12 (2014) (“The record shows

that the insurance companies retained counsel to provide a coverage opinion, i.e. an opinion as

to whether the insurance companies should pay or deny the claims. Further, the record shows

that counsel were primarily engaged in claims handling – an ordinary business activity for an

insurance company”).

       On the other hand, a few documents on Allied’s log were properly withheld as privileged

and/or work product to the extent they contained counsel’s legal assessment of claims,

revealed legal advice sought or conveyed by counsel, and reflected counsel’s investigation of

the claim for purposes of providing advice on coverage and this litigation, including reserve

amounts. The Court notes that much of the redacted reserve information appears to be the

company’s internal business decisions on the reserve level and does not reflect counsel’s advice

on the reserve. The factual level of the reserve is not privileged and, as Allied notes, is a

business judgment and requirement of New York law. An insurance company must set reserves

to pay claims under its policies. Thus, in the context of an insurance claim, the proposition that

reserve decisions are privileged holds less weight than in other litigation contexts. Nonetheless,

there are a few redactions where the information redacted appears to reflect advice of counsel

about the rationale for the reserve level in the context of this litigation and therefore is

privileged and/or work product. The same reasoning applies to the documents that contain

information about reinsurance.
                                                 13
       The Court attaches a chart setting forth a summary of its ruling as to each of the 80

documents.

                                         CONCLUSION

       For the reasons set forth above, 99 Wall’s motion is granted in part and denied in part.

Allied shall produce the documents on its log by June 21, 2019, consistent with the above.

SO ORDERED.

Dated: June 14, 2019
       New York, New York

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                               14
Document Number   Privilege Asserted              Court's Ruling

AWAC0000758       Attorney Client; Work Product   A/C and WP
AWAC0005618       Attorney Client; Work Product   Not A/C; WP
AWAC0005950*      Attorney Client; Work Product   Not A/C because no
                                                  legal advice
                                                  conveyed or sought;
                                                  WP because
                                                  prospect of
                                                  litigation
AWAC0005963*      Attorney Client                 NP; no legal advice
                                                  conveyed or sought

AWAC0005968       Attorney Client; Work Product   A/C and WP
AWAC0005982       Attorney Client; Work Product   Not A/C because no
                                                  legal advice
                                                  conveyed or sought;
                                                  not WP
AWAC0005986       Attorney Client; Work Product   Not A/C because no
                                                  legal advice
                                                  conveyed or sought;
                                                  not WP
AWAC0005991       Attorney Client; Work Product   A/C and WP
AWAC0006032*      Attorney Client                 NP; no legal advice
                                                  conveyed or sought

AWAC0001903       Attorney Client; Work Product   A/C and WP
AWAC0002413*      Attorney Client; Work Product   Not Relevant
AWAC0005518       Attorney Client                 NP; no legal advice
                                                  conveyed or sought


AWAC0009687       Attorney Client; Work Product   Not A/C because no
                                                  legal advice
                                                  conveyed or sought;
                                                  not WP
AWAC0009693       Attorney Client; Work Product   Not A/C because no
                                                  legal advice
                                                  conveyed or sought;
                                                  not WP
AWAC0009698       Attorney Client; Work Product   Not A/C because no
                                                  legal advice
                                                  conveyed or sought;
                                                  not WP
AWAC0009759       Attorney Client; Work Product   WP
AWAC0009778       Attorney Client; Work Product   WP
AWAC0009786       Attorney Client; Work Product   WP
AWAC0010213   Attorney Client; Work Product   Not A/C because no
                                              legal advice
                                              conveyed or sought;
                                              not WP
AWAC0010228   Attorney Client; Work Product   Not A/C because no
                                              legal advice
                                              conveyed or sought;
                                              not WP
AWAC0010489   Attorney Client; Work Product   Not A/C because
                                              not legal advice
                                              conveyed or sought;
                                              not WP
AWAC0010517   Attorney Client; Work Product   Not A/C because no
                                              legal advice
                                              conveyed or sought;
                                              not WP
AWAC0010564   Attorney Client
                                              NP; no legal advice
                                              conveyed or sought
AWAC0010569   Attorney Client; Work Product   Not A/C because no
                                              legal advice
                                              conveyed or
                                              sought; not WP
AWAC0010574   Attorney Client; Work Product   Not A/C because no
                                              legal advice
                                              conveyed or sought;
                                              not WP
AWAC0010595   Attorney Client
                                              NP; no legal advice
                                              conveyed or sought
AWAC0010648   Attorney Client
                                              NP; no legal advice
                                              conveyed or sought
AWAC0011324   Attorney Client; Work Product   A/C & WP
AWAC0011942   Attorney Client; Work Product   A/C & WP
AWAC0011947   Attorney Client; Work Product   Not A/C because no
                                              legal advice
                                              conveyed or sought;
                                              WP
AWAC0000946 – AWAC0000947   Reserves; Attorney Client         Not A/C because no
                                                              legal advice
                                                              conveyed or sought;
                                                              unredact Reserve
                                                              change history
                                                              insofar as it
                                                              indicates change
                                                              dates and TBD
                                                              amounts and
                                                              Description of
                                                              Reserve
                                                              Change/Reason
                                                              Notice; unredact
                                                              information in
                                                              section labeled
                                                              damage/injury
                                                              assessment and
                                                              procedure history
                                                              and current status
AWAC0001498 – AWAC0001499   Reserves; Attorney Client         same as 0000946‐
                                                              947
AWAC0002393 – AWAC0002394   Reserves; Attorney Client         same as 0000946‐
                                                              947 except
                                                              unredact in section
                                                              called case
                                                              evaluation
AWAC0002688 – AWAC0002716   Reinsurance; Reserves; Attorney   A/C and WP in part;
                            Client;                           advice and invoices
                                                              from Cozen and
                                                              Mound Cotton &
                                                              Wollan &
                                                              Greengrass can
                                                              remain redacted;
                                                              other portions to be
                                                              unredacted
AWAC0001684 – AWAC0001710   Reserves; Attorney Client         same as 0002688
AWAC0003799 – AWAC0003801   Reserves                          unredact
AWAC0002631 – AWAC0002636   Attorney Client; Work Product     A/C & WP
AWAC0011792 – AWAC0011795   Attorney Client                   Not A/C because
                                                              does not reveal
                                                              legal advice sought
                                                              or conveyed
AWAC0002475 – AWAC0002477   Reserves                          unredact
AWAC0004884 – AWAC0004886   Reserves                          unredact
AWAC0004887 – AWAC0004890   Reserves                          unredact
AWAC0001979 – AWAC0001980   Reserves                          unredact
AWAC0001052 – AWAC0001053   Reserves                          unredact
AWAC0000798 – AWAC0000802   Reserves                          unredact
AWAC0001962 – AWAC0001966   Reserves                          unredact
AWAC0010267 – AWAC0010269   Attorney Client                   Not A/C because
                                                              not conveying or
                                                              requesting legal
                                                              advice
AWAC0000837 – AWAC0000840   Reserves                          unredact
AWAC0010460 – AWAC0010464   Attorney Client; Work Product;




                                                              A/C & WP
AWAC0000857 – AWAC0000859   Reserves; Attorney Client; Work
                            Product;                          Not A/C; WP
AWAC0001073 – AWAC0001076   Reserves; Attorney Client; Work
                            Product




                                                              Not A/C; WP
AWAC0000829 – AWAC0000833   Reinsurance; Reserves; Attorney   A/C and WP as to
                            Client                            redactions on 829‐
                                                              830; otherwise
                                                              unredact
AWAC0000948 – AWAC0000950   Reserves



                                                              unredact
AWAC0009863 – AWAC0009868   Attorney Client; Work Product
                                                              redaction on 9864 is
                                                              A/C & WP;
                                                              otherwise unredact
AWAC0009870 – AWAC0009875   Attorney Client; Work Product
                                                              redaction on 9871 is
                                                              A/C & WP;
                                                              otherwise unredact
AWAC0009968 – AWAC0009973   Attorney Client; Work Product     redaction on
                                                              0009969 is A/C &
                                                              WP; otherwise
                                                              unredact
AWAC0010132 – AWAC0010134   Attorney Client; Work Product     Not A/C because no
                                                              legal advice
                                                              conveyed or sought;
                                                              not WP
AWAC0010135 – AWAC0010136   Attorney Client; Work Product
                                                            Not A/C because no
                                                            legal advice
                                                            conveyed or sought;
                                                            not WP
AWAC0005690 – AWAC0005692   Attorney Client
                                                            Not A/C because no
                                                            legal advice
                                                            conveyed or sought
AWAC0005683 – AWAC0005686   Attorney Client
                                                            NP; no legal advice
                                                            conveyed or sought
AWAC0002172 – AWAC0002174   Reinsurance; Reserves
                                                            unredact
AWAC0002108 – AWAC0002109   Reserves; Attorney Client
                                                            unredact; not A/C
AWAC0002494 – AWAC0002496   Reserves
                                                            unredact
AWAC0009729 – AWAC0009735   Attorney Client; Work Product
                                                            Not A/C because no
                                                            legal advice
                                                            conveyed or sought;
                                                            not WP
AWAC0005775 – AWAC0005781   Attorney Client; Work Product

                                                            A/C & WP except
                                                            redaction on
                                                            0005775
AWAC0005674 – AWAC0005678   Attorney Client
                                                            Not A/C because no
                                                            legal advice
                                                            conveyed or sought
AWAC0005655 – AWAC0005657   Attorney Client; Work Product   A/C & WP
AWAC0005599 – AWAC0005601   Attorney Client
                                                            Not A/C because no
                                                            legal advice
                                                            conveyed or sought
AWAC0010238 – AWAC0010241   Attorney Client
                                                            Not A/C because no
                                                            legal advice
                                                            conveyed or sought
AWAC0001942 – AWAC0001946   Reserves
                                                            unredact
AWAC0001469 – AWAC0001473   Reserves; Attorney Client; Work   most is NP;
                            Product                           unredact except for
                                                              redaction on
                                                              0001471, which is
                                                              A/C & WP
AWAC0001280 – AWAC0001283   Reserves; Attorney Client; Work   most is NP;
                            Product                           unredact except for
                                                              redaction on
                                                              0001280‐81, which
                                                              is A/C & WP
AWAC0003866 – AWAC0003904   Reserves                          unredact
AWAC0003799 – AWAC0003801   Reserves                          unredact
AWAC0002631 – AWAC0002636   Attorney Client; Work Product



                                                              A/C & WP
AWAC0001529 – AWAC0001534   Attorney Client                   Not A/C; unredact
AWAC0002637 – AWAC0002642   Attorney Client; Work Product


                                                              NP; unredact
AWAC0010186 – AWAC0010189   Reserves                          unredact
AWAC0003160 – AWAC0003165   Attorney Client                   A/C; unredact
